IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                    January 5, 2001 Session

            TOWN OF LINDEN, ET AL. v. BLISS C. GARCIA, ET AL.

                      Appeal from the Chancery Court for Perry County
                          No. 4037     Russ Heldman, Chancellor



                     No. M2000-01776-COA-R3-CV - Filed July 31, 2001



This case presents an appeal from a declaratory judgment action brought by Plaintiffs/Appellants,
Town of Linden and Tex Smith, to request an interpretation of the phrase “next regular election”
contained in the charter for the town of Linden. The trial court held that this phrase included the
next county election, being the next regularly scheduled election in the town of Linden on August
3, 2000, and also held that the town of Linden had no standing to bring a declaratory judgment action
on this issue. Plaintiffs appealed both holdings. We affirm the trial court on both issues.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR. and
PATRICIA J. COTTRELL , JJ., joined.

Donald W. Schwendimann, Hohenwald, Tennessee, for the appellants, Town of Linden, a
municipality, by and through its board of Mayor and Aldermen, Douglas Greenway, Mayor; and
Billy Ward, Don Adkins, Tex Smith, Raymond Robert Warren, Sherman Vaughn, and William Clark
Kurt, Aldermen; and Tex Smith, individually.

Paul G. Summers, Attorney General and Reporter and Russell S. Baldwin, Assistant Attorney
General, Nashville, Tennessee, for the appellees, Bliss C. Garcia, Perry County Administrator of
Elections; Perry Election Commission; and the Division of Elections of the State of Tennessee
Department of State.

                                             OPINION

          On January 5, 2000, a vacancy was created in the position of city alderman in the city of
Linden, Tennessee. The Board of Mayor and Alderman of the City of Linden appointed Tex Smith
to fill the vacant city alderman position pursuant to the procedure provided for in the Charter of the
Town of Linden, 1923 Tennessee Private Acts 1279, chapter 364, section 8. According to this Act,
Mr. Smith was to hold that position until “the next regular election.”
        The question at issue before this court is the meaning of the phrase “next regular election.”
A regular county election was scheduled to be held in Linden, TN on August 3, 2000, and the next
regular municipal election was scheduled for December 1, 2001. Thus, the question arose as to
which of these elections this Act refers. The Coordinator of elections interpreted the phrase to
include the August 3, 2000 county election and instructed the aldermanic election to be held at that
time. Plaintiffs, Town of Linden and Tex Smith, interpreted the phrase to mean only a regular
municipal election and requested an injunction and declaratory judgment to determine the issue.

        This matter was heard on May 17, 2000 in the Perry County Chancery Court. The court held
in favor of the Defendants stating:

               This Court holds that the term “next regular election” in 1923 Tenn. Priv.
       Acts ch. 365, §8 in this case means the next regular scheduled election to be held in
       the City of Linden, being the election on August 3, 2000. Accordingly, this Court
       denies the plaintiffs’ request for injunctive relief and dismisses this Complaint.

               This Court further holds that all of the plaintiffs in this case with the
       exception of Tex Smith, who is directly affected, lack standing to bring this lawsuit
       and the Complaint by them is dismissed for lack of standing. See Oldham v.
       American Civil Liberties Union, 910 S.W.2d 431, 434 (Tenn. App. 1995) (“courts
       will grant declaratory relief only when the case involves present rights that have
       accrued under presently existing facts.”)

Both the issue of statutory interpretation and standing were appealed to this Court. We agree with
the trial court on both issues and affirm the decision in full.

                                               I.
                                     Statutory Construction

        When construing a statute we look at the plain language of the statute giving the words their
natural, ordinary and commonly accepted meanings. “In interpreting statutes the legislative intent
must be determined from the plain language it contains, read in the context of the entire statute,
without any forced or subtle construction which would extend or limit its meaning.” National Gas
Distribs., Inc. v. State, 804 S.W.2d 66, 67 (Tenn. 1991).

       [Legislative] intent is gathered from the natural, ordinary, and commonly accepted
       meaning of the language used in the statute itself.

                In construing a statute the Court must give effect to every word, phrase,
       clause and sentence of the act to achieve the legislature’s intent. “Every word used
       [in a statute] is presumed to have meaning and purpose and should be given full
       effect if doing so does not violate the obvious intention of the Legislature.”



                                                -2-
State v. Odom, 928 S.W.2d 18, 29-30 (Tenn. 1996) (citations omitted).

                When a statute is without contradiction or ambiguity, there is no need to force
       its interpretation or construction, and courts are not at liberty to depart from the
       words of the statute. Moreover, if “the language contained within the four corners
       of a statute is plain, clear, and unambiguous, the duty of the courts is simple and
       obvious, ‘to say sic lex scripta, and obey it.’ ” Therefore, “[i]f the words of a statute
       plainly mean one thing they cannot be given another meaning by judicial
       construction.”

Marsh v. Fleet Mortgage Group, 12 S.W.3d 449, 452-53 (Tenn. 2000) (citations omitted).

       The statute in question reads as follows:

       [A]nd provided, that in event of a vacancy in the office of Mayor or Aldermaen, said
       Board shall have full power to appoint and elect a successor or successors thereto,
       who shall hold office until the next regular election and until their successors are duly
       elected and qualified.

1923 Tenn. Priv. Acts 1279, ch.365, §8.

       This Act also provides for a city election to be held the first Saturday in December of every
odd year.

               Be it further enacted, That on the first Saturday in December, 1923, and the
       same day every two years thereafter, an election shall be held in the Town of Linden,
       Tennessee, for the purpose of electing a Mayor, six Aldermen and a Marshal for said
       town, whose term of office shall begin on the first day of the next succeeding
       January, and who shall serve for a term to two years, and until their successors are
       duly elected and qualified.

Id. ch.365, §32.

        There is no definition of “next regular election” in this Act, and the city election is merely
referred to as ‘an election.’ No other information relevant to conducting elections is contained in
this Act. Thus, we must rely on the plain language of this Act, which in no way limits the phrase to
mean ‘the next regular municipal election for the town of Linden.’ It appears that the use of the
word ‘regular’ here is for the purpose of specifying that such election should not be held during a
primary and that a special election need not be called. However, “next regular election” has no
qualifying language to suggest that the Legislature intended to refer to only a town of Linden,
municipal election.




                                                 -3-
        The Tennessee Code also provides further guidance for conducting elections since “[a]ll
elections for public office, for candidacy for public office, and on questions submitted to the people
shall be conducted under this title.” Tenn. Code Ann. §2-1-103 (1994). Several definitions
contained therein are relevant to our determination:

                  “Election” means a general election for which membership in a political party
          in order to participate therein is not required;
                  “Primary election” means an election held for a political party for the purpose
          of allowing members of that party to select a nominee or nominees to appear on the
          general election ballot
                  “Regular August election” means the election held on the first Thursday in
          August of every even-numbered year;
                  “Regular November election” means the election held on the first Tuesday
          after the first Monday in November in every even-numbered year.

Tenn. Code Ann. §2-1-104(a)(7)(19)(24)&(25) (1994). The Code also contains an entire chapter on
“special elections,” which are to be held “when a vacancy in any office is required to be filled by
election at other times than those fixed for general elections.” Tenn. Code Ann. §2-14-101(1994);
see generally Tenn. Code Ann. §2-14-101 to 204.

        Therefore, in accordance with the principals of statutory construction and the plain language
of the Act, we find that “next regular election” in this case refers to any next regularly scheduled
state, city or county election to be held in the town of Linden and includes the August 3, 2000
election at issue.

                                                   II.
                                                Standing

          In dealing with standing to bring a declaratory judgment action, this Court has previously
stated:

                  Relevant case law has held that the expansive powers found in the statute may
          only be exercised in those situations where the parties can demonstrate the existence
          of a justiciable controversy, the elements of which the Tennessee Supreme Court
          described as follows: “. . . the question must be real and not theoretical; the person
          raising it must have a real interest, and there must be some one having a real interest
          in the question who may oppose the declaration sought.” Cummings v. Beeler, 189
Tenn. 151, 223 S.W.2d 913, 915 (1949), quoting Miller v. Miller, 149 Tenn. 463, 261
S.W. 965, 972 (1924). Thus, the courts will grant declaratory relief only when the
          case involves present rights that have accrued under presently existing facts.

Oldham v. American Civil Liberties Union Found. of Tenn., Inc., 910 S.W.2d 431, 433-34
(Tenn.Ct.App. 1995).


                                                   -4-
        Plaintiffs in this case have not alleged any facts showing that the city of Linden has any right
affected by, or real interest in, this matter. We agree with the trial court that only Tex Smith is
directly affected by the issues presented in Plaintiffs’ declaratory judgment action and that he is the
only plaintiff with standing to bring this law suit.

        The judgment of the Chancellor is affirmed with costs assessed to Appellants.



                                                        ___________________________________
                                                        WILLIAM B. CAIN, JUDGE




                                                  -5-